*564In this suit stemming from commissions allegedly owed by defendant to plaintiff for projects and transactions in process when the contract between them was terminated in 2007, information concerning plaintiff’s posttermination earnings with defendant’s competitors is irrelevant and not discoverable (see BGC Partners, Inc. v Refco Sec., LLC, 96 AD3d 601, 602 [1st Dept 2012]). Plaintiffs claims concern monies owed for work performed by plaintiff prior to termination of her contract. Accordingly, any money earned by her from subsequent employment is unavailable for use by defendant to offset monies that may be awarded in this case (cf. Donald Rubin, Inc. v Schwartz, 191 AD2d 171 [1st Dept 1993]). Further, the contract between the parties provides for a reduction of plaintiffs commissions based upon work performed by defendant’s employees after the contract’s termination. Accordingly, defendant’s concerns of a windfall recovery by plaintiff are misplaced. Concur — Andrias, J.P., Saxe, Moskowitz, Freedman and Abdus-Salaam, JJ.